Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-17 are allowed.

The following is an examiner’s statement of reasons for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 1-10
            The primary reasons for allowance are an image forming apparatus comprising: a casing having an opening; a developing cartridge comprising: a toner accommodating unit configured to accommodate toner therein; and a developing roller; and a drum cartridge to which the developing cartridge is attachable, the drum cartridge being attachable to the casing through the opening in a state where the developing cartridge is attached to the drum cartridge, the drum cartridge comprising: a photosensitive drum rotatable about a first axis extending in a first direction; a drum frame to which the developing cartridge is attachable, the developing cartridge being mountable on the drum frame; a charge roller configured to charge a circumferential surface of the photosensitive drum; a cleaning blade positioned opposite to the toner accommodating unit with respect to the photosensitive drum in a second direction, the cleaning blade being configured to clean the circumferential surface of the photosensitive drum; a waste toner collecting unit positioned opposite to the toner accommodating unit with respect to the photosensitive drum in the second direction, the waste toner collecting unit having an internal space allowing waste toner removed from the circumferential surface of the photosensitive drum by the cleaning blade to be collected therein; a waste toner accumulating unit positioned inside the drum frame and positioned opposite to the waste toner collecting unit with respect to the photosensitive drum in the second direction, the waste toner accumulating unit having an internal space allowing the waste toner to be accumulated therein; and a waste toner conveying unit configured to convey the waste toner from the waste toner collecting unit to the waste toner accumulating unit.  The above limitations are contained in claims 1-10, but are not taught or suggested by the prior art of record.

Claims 11-17
            The primary reasons for allowance are a drum cartridge comprising: a photosensitive drum rotatable about a first axis extending in a first direction; a drum frame to which a developing cartridge is attachable, the developing cartridge including a toner accommodating unit accommodating toner therein and a developing roller, the developing cartridge being mountable on the drum frame; a charge roller configured to charge a circumferential surface of the photosensitive drum; a cleaning blade positioned opposite to the toner accommodating unit with respect to the photosensitive drum in a second direction, the cleaning blade being configured to clean the circumferential surface of the photosensitive drum; a waste toner collecting unit positioned opposite to the toner accommodating unit with respect to the photosensitive drum in the second direction, the waste toner collecting unit having an internal space allowing waste toner removed from the circumferential surface of the photosensitive drum by the cleaning blade to be collected therein; a waste toner accumulating unit positioned inside the drum frame and positioned opposite to the waste toner collecting unit with respect to the photosensitive drum in the second direction, the waste toner accumulating unit having an internal space allowing the waste toner to be accumulated therein; and a waste toner conveying unit configured to convey the waste toner from the waste toner collecting unit to the waste toner accumulating unit.  The above limitations are contained in claims 11-17, but are not taught or suggested by the prior art of record.  


Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
            Fukaya et al. (US 2017/0285567) disclose an image forming apparatus including a cartridge; and a waste storing case.  
            Sato (US 2019/0072896) disclose an image forming apparatus including a cartridge; and a waste storing chamber.

Inquiry 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sandra Brase whose telephone number is (571)272-2131.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay, can be reached at telephone number 571-272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



/SANDRA BRASE/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        June 4, 2022